DETAILED ACTION
Drawings
The drawings are objected to because the controller 113.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 16 of the specification refers to a controller and secondary controller as 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (20050219950 A1) in view of Cahalan (US 9503202 B2).
Regarding claim 1, Rowe teaches a localization system for at least one vehicle capable of submergence and movement within a liquid body[#102 in Fig 1], comprising: 
a primary system[#101A in Fig 1] including a first positioning module configured to determine a location of the primary system[Para 16 discloses surface communicator configured to receive GPS data], 
a signal generation and timing unit that generates periodic timed primary signals[Fig 5], and a submersible transmitter configured to transmit the primary signals through the liquid body[#101A in Fig 1]; and 
at least one secondary system that is carried by the vehicle[#104 in Fig 1, 300 in Fig 3] and includes: 
at least two receivers to receive said primary signals[#R1-3 in Figs 3,5,6,7]; and 
a controller[Fig 5] that 

(ii) develops a range estimate signal from measurements of received signals from the at least two receivers[Title, Para 40,41] and …..
wherein the controller utilizes a plurality of coordinate frames to provide an estimate of secondary system location[#302 in Fig 3; Para 41,46-48].  
Rowe does not explicitly teach (iii) develops an azimuth-inclination estimation of likeliest angle-of-arrival of the primary signals [Though Title, Para 41 teaches range and bearing of which azimuth-inclination is a type of bearing]….., 
Cahalan teaches (iii) develops an azimuth-inclination estimation of likeliest angle-of-arrival of the primary signal[Fig 20A, 20B. Col 14- lines 24-37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Cahahlan in order to create an underwater communication system capable of azimuth-inclination estimation. Doing so would give useful directional information to divers.
Regarding claim 2, Rowe as modified teaches wherein the estimate of secondary system location is relative to the location of the primary system. [#302 in Fig 3; Para 46-48].  
Regarding claim 12, Rowe as modified teaches wherein the primary signals are generated to further include information encoding at least one of primary system location [Para 19], and at least one command to the at least one secondary system. [#334 of fig 3].  
Regarding claim 13, Rowe as modified teaches wherein the signal generation and timing unit further generates periodic secondary signals[Para 8, 36, 37, 43], said secondary signals comprising information encoding at least one of primary system location  [Para 19], and at least one command to the at least one secondary system.[#334 of fig 3].  
Regarding claim 14, Rowe as modified teaches at least a second primary system, said second primary system comprising a third positioning module configured to determine a location of said second primary system[#101B in Fig 1], a second signal generation and timing unit that generates periodic timed second primary signals[Fig 5], and a second submersible transmitter to transmit the second primary signals through the liquid body[#101B in Fig 1]; wherein said primary signals have a first waveform and the second primary signals have a second waveform and wherein said at least two receivers, receive said second primary signals[Para 10,33, claim 55]. 
Regarding claim 17, Rowe as modified teaches selecting at least one primary system[#101A in Fig 1]  including a first positioning module, a signal generation and timing unit that generates periodic timed primary signals,[Fig 5] and a submersible transmitter configured to transmit the primary signals[#101A in Fig 1]; selecting the at least one submersible vehicle[#102 in Fig 1] to carry at least one secondary system[Fig 3] including at least two receivers to receive the primary signals[#R1-3 in Figs 3,5,6,7], and a controller[Fig 5]; obtaining the location of the at least one primary system utilizing the first positioning module[Fig 5]; sending out at least one primary signal from the at least one primary system[Fig 6,7]; maintaining time-synchronization between the at least one primary system and the at least one secondary system[Abstract]; receiving the at least one primary signal utilizing the at least two receivers of the at least one secondary system[#R1-3 in Figs 3,5,6,7]; ….. and using a plurality of coordinate frames to estimate range and secondary location relative to the at least one primary system. [#302 in Fig 3; Para 41, 46-48]. Rowe does not teach developing an azimuth-inclination estimation of likeliest angle-of arrival of the received primary signal[Though Title, Para 41 teaches range and bearing of which azimuth-inclination is a type of bearing]; Cahalan teaches developing an azimuth-
Regarding claim 18, Rowe as modified teaches comprising the step of performing at least a first autonomous behavior by the submersible vehicle relative to the primary system.  [#302 in Fig 3; Para 41, 46-48].  
Regarding claim 19, Rowe as modified teaches wherein the primary signals are generated to further include information encoding at least one of primary system location [#326, #330 in Fig 3], and at least one command to the at least one secondary system [#334 in fig 3] and wherein the at least one secondary system changes to an at least a second autonomous behavior. [#302 in Fig 3; Para 41, 46-48].  
Regarding claim 20, Rowe as modified teaches comprising the step of returning said at least one secondary system to the location of the primary system.  [#334 in fig 3].  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (20050219950 A1) in view of Cahalan (US 9503202 B2) further in view of Lee (US 8403105 B2).
Regarding claim 3, Rowe as modified teaches wherein the controller applies a....., each output having a power, and the controller selects the output with the maximum power [Para 51]…..
 Rowe as modified does not explicitly teach beamformer to a first plurality of look-angles and the received primary signal each look-angle representing a combination of azimuth and inclination vectors, generating a first plurality of corresponding outputs [Though Para 50 teaches bearing of which azimuth is a type of bearing]….. representing approximately the azimuth and 
Lee teaches that beamformer to a first plurality of look-angles and the received primary signal [Col 5 Lines 29-32].
Cahalan teaches each look-angle representing a combination of azimuth and inclination vectors, generating a first plurality of corresponding outputs [Fig 20A, 20B. Col 14- lines 24-37]….. representing approximately the azimuth and inclination between the primary system and secondary system [Fig 20A, 20B. Col 14- lines 24-37]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Cahalan further in view of Lee in order to use a beamformer to better locate the sound source and the use of azimuth and inclination in the coordinate system.
Regarding claim 4, Rowe as modified does not explicitly teach wherein the first plurality of look-angles is constrained to a second plurality of look-angles by the controller applying a particle filter, said second plurality having a smaller number of look-angles than the number of look-angles in the first plurality. Lee teaches that wherein the first plurality of look-angles is constrained to a second plurality of look-angles by the controller applying a particle filter, said second plurality having a smaller number of look-angles than the number of look-angles in the first plurality [Abstract].
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (20050219950 A1) in view of Cahalan (US 9503202 B2) further in view of Lee (US 8403105 B2) further in view of Delikaris-Manias (US 9681220 B2).
Regarding claim 5, Rowe as modified does not explicitly teach a spatial filter stored in a computer-readable storage medium, said spatial filter comprising phase-shifts associated with a regular grid of a third plurality of look-angles. Delikaris-Manias teaches that a spatial filter stored in a computer-readable storage medium, said spatial filter comprising phase-shifts associated with a regular grid of a third plurality of look-angles.[Abstract, Col 3, lines 59-63]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Cahalan further in view of Lee further in view of Delikaris-Manias in order to create a spatial filter in a computer-readable storage medium. Doing so would allow quicker filtering.
Regarding claim 6, Rowe as modified teaches that wherein the secondary system[#104 in Fig 1, 300 in Fig 3] further comprises a second positioning module, configured to determine the location of the secondary system[Fig 5], and the controller re-initiates the first plurality of look-angles upon said second positioning module determining the location of the secondary system [Para 52].  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (20050219950 A1) in view of Cahalan (US 9503202 B2) further in view of Lee (US 8403105 B2) further in view of Delikaris-Manias (US 9681220 B2) further in view of Aidala (US 5877998 A) .
Regarding claim 7, Rowe as modified does not explicitly teach the first plurality of look-angles is converted to a fourth plurality of look-angles based on a motion model, the motion model estimating vehicle speed and yaw. Aidala teaches that the first plurality of look-angles is converted to a fourth plurality of look-angles based on a motion model, the motion model estimating vehicle speed and yaw [Col 4, lines 34-44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Cahalan further in view of Lee further in view of Delikaris-Manias further in view of Aidala to create a motion model. Doing so would better simulate the vehicle location and movement.
Regarding claim 8, Rowe as modified does not explicitly teach wherein the fourth plurality of look-angles is constrained to a fifth plurality of look angles by the controller applying a particle filter, said fifth plurality having a smaller number of look-angles than the number of look-angles in the fourth plurality. Lee teaches that wherein the fourth plurality of look-angles is constrained to a fifth plurality of look angles by the controller applying a particle filter, said fifth plurality having a smaller number of look-angles than the number of look-angles in the fourth plurality. [Abstract]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (20050219950 A1) in view of Cahalan (US 9503202 B2) further in view of Celikkor (20160334793 A1).
Regarding claim 9, Rowe as modified teaches the system of claim 1. Rowe does not explicitly teach wherein said plurality of coordinate frames includes at least two of a body-fixed frame, a vehicle-carried frame, and a local-level frame. Celikkor teaches that wherein said plurality of coordinate frames includes at least two of a body-fixed frame, a vehicle-carried frame, and a local-level frame. [Fig 1A and 1B]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Cahalan further in view of Celikkor in order to utilize a plurality of coordinate frames that includes at least two of a body-fixed frame, a vehicle-carried frame, and a local-level frame. One would be aware of the various coordinate frames that are commonly used to easily represent relative locations.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (20050219950 A1) in view of Cahalan (US 9503202 B2) further in view of Dizajji (US 6867731 B2).
Regarding claim 10, Rowe as modified does not explicitly teach wherein the controller conducts phased-array beamforming by iterating various azimuth-inclination look-angles, using array geometry to apply time-delay phase shifts to the received signals, and summing the time-delayed signals to determine a maximum response where the receiver/hydrophone signals are in phase and add constructively. Dizajji teaches that wherein the controller conducts phased-array beamforming by iterating various azimuth-inclination look-angles, using array geometry to apply time-delay phase shifts to the received signals, and summing the time-delayed signals to determine a maximum response where the receiver/hydrophone signals are in phase and add constructively [Title/Abstract Col 9 Lines 47-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Cahalan further in view of Dizajji in order to use beamforming to better locate the sound source.
Regarding claim 11, Rowe as modified does not explicitly teach wherein phase shifts associated with each look-angle are precomputed and stored in a computer-readable storage medium for use by the controller. Dizajji teaches that wherein phase shifts associated with each look-angle are precomputed and stored in a computer-readable storage medium for use by the controller [Col 9 lines 50-56].   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (20050219950 A1) in view of Cahalan (US 9503202 B2) further in view of Crowell (20090216444 A1).
Regarding claim 15, Rowe as modified teaches the system of claim 14. Rowe does not explicitly teach wherein the at least one secondary vehicle is configured to achieve self-localization to within one meter accuracy. [Though par 16 discusses the use of GPS and para 51 of Rowe shows an embodiment where distance is calculated to within 1m]. Crowell teaches wherein the at least one secondary vehicle is configured to achieve self-localization to within one meter accuracy [Para 17 of Crowell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Cahalan further in view of Crowell in order to create the secondary vehicle being configured to achieve self-localization to within one meter accuracy. [Para 17].  Doing so would enable transmitting highly accurate GPS data to enable more accurate relative location calculations.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (20050219950 A1) in view of Cahalan (US 9503202 B2) and Dizajji (US 6867731 B2) and Lee (US 8403105 B2).
Regarding claim 16, Rowe teaches localization system for a plurality of vehicles within a liquid body[#102 in Fig 1], comprising: an acoustic source system including a positioning module[#101A in Fig 1], a signal generation and timing unit that generates periodic timed primary acoustic signals[Fig 5], and an underwater acoustic transmitter to transmit the primary acoustic signals through the liquid body[#101A in Fig 1]; and a plurality of vehicles[#102 in Fig 1], each vehicle including (i) a hydrophone array to receive the primary acoustic signals,[#R1-3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rowe in view of Dizajji, Cahalan and Lee in order to create a beamforming and match filtering and particle filtering module. Doing so would better locate the sound source.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645